DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicants’ claim for priority based upon Indian Patent Application number 201911053964 filed on December 26, 2019 is duly noted by the examiner.

Claim Objections
Claim 9 is objected to due to a minor informality.  The term “bluetooth” should start with a capital “B” instead of a lowercase “b”.  Appropriate corrections are kindly requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 7, 9-15, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karsch et al. [U.S. Patent Publication 2015/0317841]

With regard to claim 1, Karsch et al. meets the limitations of:
a system comprising an accessing unit associated with a premises, the accessing unit comprising a validation unit adapted to validate credentials of a first user for providing access inside the premises to the first user [an electronically operated entry control device where said device is used to validate a user wishing to gain entry into an access controlled area (paragraphs 0007, 0016, and 0018 as well as figure 1, item 102)]
a transmitter adapted to transmit first access information to a server based on the validation of the credentials [a backend server in communication with a gate system having a transmitter used for transmitting user credentials to the server for verification (paragraph 0018 and figure 1, item 108)]
a sensing unit associated with the premises, the sensing unit adapted to sense access of the premises by a second user and adapted to transmit second access information to the server based on the sensing [cameras used for detecting fare evasion (paragraph 0021 and figure 1, items 116 and 118)]
the server comprising a receiver adapted to receive the first access information from the accessing unit associated with the premises and the second access information from the sensing unit associated with the premises [a server used for gate fare collection and for analyzing video information (paragraph 0019)]
a correlation unit adapted to determine correlation between the first access information and the second access information [fare evasion being determined by correlating a time stamped video with time stamped fare collection data along with time stamped gate sensor data (paragraph 0025)]
a transmitter adapted to transmit a message based on the correlation [a gateline intelligence module transmitting an alert relating to a fare evasion to a video analytics module to store a video clip of the fare evasion (paragraphs 0026 and 0027)]

With regard to claim 2, Karsch et al. meets the limitations of:
the first user and the second user are the same users if the first access information and the second access information are correlated, wherein the first user and the second user are different users if the first access information and the second access information are not correlated [a server used for gate fare collection and for analyzing video information (paragraph 0019) where the system detects a valid fare and grants a user passage (paragraph 0018) and detects a fare evasion event (paragraphs 0018 and 0025) where the users of both events can be different]

With regard to claim 3, Karsch et al. meets the limitation of:
the first access information and the second access information are derived independently [a server used for gate fare collection and for analyzing video information (paragraph 0019) where the system detects a valid fare and grants a user passage (paragraph 0018) and detects a fare evasion event (paragraphs 0018 and 0025) where the users of both events can be different]
With regard to claim 4, Karsch et al. meets the limitation of:
the first access information and the second access information correspond to a time stamp when the premises is accessed [fare evasion being determined by correlating a time stamped video with time stamped fare collection data along with time stamped gate sensor data (paragraph 0025)]

With regard to claim 7, please refer to the rejection for claim 1 as the citations meet the limitation of the present claim.

With regard to claim 9, Karsch et al. meets the limitation of:
the accessing unit transmits the first access information and/or the sensing unit transmits the second access information to the server using a Wi-Fi network, a mesh network, a bluetooth network, or a cellular network [the use of wireless Ethernet or Bluetooth communications to transmit data between wirelessly connected devices (paragraph 0037)]

With regard to claim 10, Karsch et al. meets the limitation of:
the message is a confirmation message transmitted by the server to the accessing unit and/or the sensing unit when the first access information and the second access information are correlated with each other, wherein the message is an alarm message transmitted by the server to the accessing unit and/or the sensing unit when the first access information and the second access information are not correlated with each other [a gateline intelligence module transmitting an alert relating to a fare evasion to a video analytics module to store a video clip of the fare evasion (paragraphs 0026 and 0027) when the cameras detecting fare evasion (paragraph 0021 and figure 1, items 116 and 118)]

With regard to claim 11, Karsch et al. meets the limitation of:
the sensing unit is adapted to trigger an alarm or provide a notification to a central service when the sensing unit receives the alarm message from the server, wherein the sensing unit is adapted to transmit a signal to a camera to initiate recording when the sensing unit receives the alarm message from the server [a gateline intelligence module transmitting an alert relating to a fare evasion to a video analytics module to store a video clip of the fare evasion (paragraphs 0026 and 0027)]

With regard to claim 12, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 13, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 14, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

	With regard to claim 15, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.
With regard to claim 18, please refer to the rejection for claim 10 as the citations meet the limitations of the present claim.

With regard to claim 19, please refer to the rejection for claim 11 as the citations meet the limitations of the present claim.

	With regard to claim 20, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karsch et al. [U.S. Patent Publication 2015/0317841] in view of Locke [U.S. Patent Publication 2015/0287301].

With regard to claim 5, Karsch et al. fails to disclose of each of the first access information and the second access information correspond to an identifier received by the accessing unit and/or by the sensing unit.  In the field of intrusion detection systems, Locke teaches:
each of the first access information and the second access information correspond to an identifier received by the accessing unit and/or by the sensing unit [a monitoring server having an associated IP address used for identifying said server (paragraph 0051)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Karsch et al. and Locke to create an access control system wherein the devices used for determining a proper entry or a fare evasion event have identifications in order to identify which device detected an event and determine the location where it happened where the motivation to combine is to determine a fare evasion or fare entry event (Karsch et al., paragraph 0003).

	With regard to claim 6, Karsch et al. meets the limitation of:
the time stamp associated with the first access information and the time stamp associated with the second access information [fare evasion being determined by correlating a time stamped video with time stamped fare collection data along with time stamped gate sensor data (paragraph 0025)]
However, Karsch et al. fails to disclose of the first access information and the second access information are correlated with each other when the time stamp associated with the first access information and the time stamp associated with the second access information fall within a pre-defined time limit, wherein the first access information and the second access information are not correlated with each other when the time stamp associated with the first access information and the time stamp associated with the second access information do not fall within a pre-defined time limit.  In the field of intrusion detection systems, Locke teaches:
the first access information and the second access information are correlated with each other when the time stamp associated with the first access information and the time stamp associated with the second access information fall within a pre-defined time limit, wherein the first access information and the second access information are not correlated with each other when the time stamp associated with the first access information and the time stamp associated with the second access information do not fall within a pre-defined time limit [the use of real-time location information to determine credential information regarding entry access through the use of sensors (paragraph 0042)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Karsch et al. and Locke to create an access control system wherein the system is able to correlate sensor data with credential reader messages in real time where the readings that are close in time can be correlated to real-time monitoring in order to determine detected gate events where the motivation to combine is to determine a fare evasion or fare entry event (Karsch et al., paragraph 0003).
	With regard to claim 8, Karsch et al. fails to disclose of the server receives an indication from a camera, the accessing unit, the sensing unit and/or a user device when the first user and/or the second user exits the premises, wherein after receiving the indication, the server provides a command to the accessing unit and the sensing unit for determining correlation when a new user accesses the premises.  In the field of intrusion detection systems, Locke teaches:
the server receives an indication from a camera, the accessing unit, the sensing unit and/or a user device when the first user and/or the second user exits the premises, wherein after receiving the indication, the server provides a command to the accessing unit and the sensing unit for determining correlation when a new user accesses the premises [the tracking of new individuals as it detects the departure of previously tracked individuals (paragraph 0037)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Karsch et al. and Locke to create an access control system wherein the system is able to track new entrants after it has detected previous entrants in order to determine detected gate events where the motivation to combine is to determine a fare evasion or fare entry event (Karsch et al., paragraph 0003).

	 With regard to claim 16, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

With regard to claim 17, please refer to the rejection for claim 6 as the citations meet the limitations of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2017/0295180 to Day et al. discloses a system and method for access control using context-based proof.
U.S. Patent Publication 2017/0124836 to Chung et al. discloses a personnel tracking and monitoring system.
U.S. Patent Publication 2016/0285950 to Lang et al. discloses a method for monitoring and controlling an access control system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689